212 F.2d 795
Richard Willard KAY, Appellant,v.UNITED STATES of America, Appellee.
No. 12121.
United States Court of Appeals Sixth Circuit.
April 14, 1954.

Appeal from the United States District Court for the Western District of Tennessee; Boyd, Judge.
Millsaps Fitzhugh, Memphis, Tenn., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record and briefs of the parties on an appeal from an order denying a motion to vacate sentence, and it appearing that the contentions of appellant, in all essential details, as to what occurred on his trial, are directly refuted by the transcript of the evidence, and that it is conclusively shown, on the record, that appellant was not entitled to the relief sought,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the district court denying appellant's motion to vacate sentence be and is hereby affirmed. Tatum v. United States, 9 Cir., 204 F.2d 324; Garcia v. United States, 9 Cir., 197 F.2d 687; Morales v. United States, 1 Cir., 187 F.2d 518.